PER curiam :
La apelante fue convicta de dos infracciones a la sección 4 de la Ley Núm. 220 de 15 de mayo de 1948, 33 L.P.R.A. see. 1250, y sentenciada a cumplir seis meses de cár-cel. En el presente recurso sostiene que la evidencia pre-sentada es insuficiente y que el tribunal ha debido concederle el beneficio de la duda razonable.
Una lectura de la declaración del agente encubierto de-muestra que la prueba ofrecida es suficiente para sostener el fallo condenatorio. Este caso está íntimamente relacio-nado con los recursos Cr-62-170 y Cr-62-171, El Pueblo de Puerto Rico v. Carmen María Torres González, en los cuales *558confirmamos las convicciones de la hija de la apelante. Con-viene apuntar que . en el curso del juicio se ofrecieron dos pe-dazos de papel entregados por la acusada apelante al agente encubierto al efectuarse las transacciones de venta que con-tienen una relación de los números jugados y otros' detalles relacionados con el juego ilegal de la bolita, escritos de puño y letra de aquélla. No se .realizó el más mínimo intento por desvirtuar esta prueba. Realmente no comprendemos cómo pueda pretenderse que se le concediera el beneficio de la duda razonable.

Se confirmarán las sentencias dictadas por el Tribunal Superior, Sala de Ponce, en IS de junio de 1961.